b

AO 245B (CASDReV. 02/18) J'udgment in a Criminal Case

 

UNITED STATES DISTRICT CoURr
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November ], 1987)
ARTURO JUAREZ-Ill\/[ENEZ (l)
Case Number: 3:18-CR-03751-MMA

Knut S Johnson
Defendant’s Attorney

 

 

REGISTRATION No. 71618298

|:| _

THE DEFENDANT:

pleaded guilty to count(s) One Of the lnfOrmatiOn.
was found guilty on count(s)
after a plea of riot guilty

 

Accordingiy, the defendant is adjudged guilty of such eount(s), Which involve the following offense(s):

 

Tit|e and Section / Nature of Offense Count
8:1326(A) - Removed A|ien Found |n The United States (Fe|ony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reform Act of 1984.'

I:I The defendant has been found not guilty on count(s)

 

I:i Count(s) dismissed on the motion of the United States.

 

}I¢_ Assessment: $100.00 waived

JVTA Assessment*: $
il _

*Justice for Victims of Trafticking Act of 201 5, Pub. L. No. 114-22.
lXI No fine |:| Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any

change of name, residenee, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

 

 

 

 

 

l
Nov 16 2018

CLERK. |..|`Sr f)iS'-‘”F?ICT COURT
SOUTHERN DlSTR|L`.T OF' CAL\FORNIA

BY l K,c, ni=_:=urv

v

HON. MICI-IAEL M. ANELLO
UNITED STATES DISTRICT JUDGE

 

 

 

3118-CR-03751-MMA

 

'Il

AO 245B (CASD Rev. 02/] 8) Judgment in a Criminal Case

 

DEFENDANT: ARTURO JUAREZ-JIMENEZ (l) Judgment - Page 2 of 2
CASE NUMBER: 3:18-CR-03751-MMA

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time Served

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:ll:|

The defendant is remanded to the custody of the United States Marshal.

l:! The defendant shall surrender to the United States Marshal for this district
l:| at A.M. on

 

 

 

|:| as notified by the United States Marshal.

|:] The defendant shall surrender for Service of sentence at the institution designated by the Bureau of
Prisons:

|:l on or before
|:| as notified by the United States Marshal.
|:i as notified by the Probation or Pretrial Services Office.

RETURN
l have executed this judgment as follows:

Defendant delivered on to

 

at , With a certified copy of this judgment

 

 

UNITED STATES MARS HAL

 

By DEPUTY UNITED STATES MARSHAL

3:18~CR-03751-MMA

